Citation Nr: 0421833	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for duodenal ulcer 
with hiatal hernia.  

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for cramps in the legs.

4.  Entitlement to service connection for mild calcified 
aortic stenosis.

5.  Entitlement to service connection for gum disease, 
including as secondary to aortic stenosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C., but 
given the veteran's residence, the case was subsequently 
transferred to the RO in Roanoke, Virginia.  That RO 
currently has jurisdiction over the case.  

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge, and presented additional evidence with 
the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2002).  

During the hearing, the veteran raised the issue of service 
connection for a left hip disability, to include as secondary 
to a service-connected lumbar spine disability.  Also, in the 
notice of disagreement, the veteran referred to a Baker's 
cyst on his right knee.  However, as the left hip and right 
knee issues have not been developed and adjudicated, the 
Board refers those matters to the RO for the appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The service medical records show that the veteran was treated 
for left knee complaints, including a Baker's cyst, in 1992.  
The post-service records dated a few months after the 
veteran's discharge from service in 1993, reveal ongoing 
treatment for the veteran's left knee complaints.  In a 
private July 2003 medical record, the veteran's physician 
referred to a left knee replacement surgery.  

Regarding leg cramps, the service records reveal a reported 
history of leg cramps dating back to 1981, and ongoing 
cardiovascular problems.  Post-service records show venous 
insufficiency in the lower extremities and ongoing treatment 
for aortic stenosis and insufficiency.  Also, the private 
records show that the veteran has been treated for 
longstanding degenerative joint disease.  

A VA examination was conducted in May 1998.  However, the 
examination appears to be inadequate as the examiner did not 
provide a nexus opinion.  Further, the veteran has raised the 
issue of gum disease as secondary to his cardiovascular 
condition.  However, it does not appear that the veteran has 
been afforded the appropriate examination.  

The Board also notes that the veteran has not been afforded a 
VA examination for the purpose of determining the current 
disability picture with regard to his duodenal ulcer.  
Therefore, the veteran should be afforded all of the 
appropriate examinations for the purpose of evaluating the 
increased rating claim and making a determination with regard 
to the service connection matters.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and etiology of the veteran's 
disabilities.  38 C.F.R. § 3.159(b)(c)(4) (2003).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for his 
duodenal ulcer, left knee, leg cramps, 
aortic stenosis, and gum disease.  Based 
on his response, the AMC should attempt 
to procure copies of all records that 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder.  If, 
after making reasonable efforts to obtain 
named records the AMC is unable to secure 
same, the AMC must notify the veteran and 
(a) identify the specific records the AMC 
is unable to obtain; (b) briefly explain 
the efforts that the AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  After completion of #1-2 above, the 
AMC should schedule the veteran for a VA 
examination for the purposes of 
ascertaining the current diagnosis and 
etiology (in service, or post-service) of 
the veteran's left knee, leg cramps, 
aortic stenosis, and gum disease 
conditions.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.   The examiners 
should integrate the previous findings 
and diagnoses with current findings to 
obtain an accurate picture of the nature 
of the veteran's left knee, bilateral 
leg, cardiovascular disabilities, and gum 
disease.  The examiner(s) is/are 
requested to provide opinions as to:
(a) whether it is as least as likely as 
not that any left knee disorder is of 
related to service to include the left 
knee findings noted therein.  
(b) whether it is as least as likely as 
not that any bilateral leg disorder 
including those of vascular nature is of 
related to service.  
(c) whether it is as least as likely as 
not that any cardiovascular disorder is 
of related to service.
(d) whether it is as least as likely as 
not that any gum disease is of related to 
service.  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale and should address the 
service medical records and the post-
service medical evidence.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
duodenal ulcer with hiatal hernia.  Such 
tests as the examining physician deems 
necessary should be performed.  All 
findings should be reported.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  

5.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  After undertaking any other 
development deemed essential, the AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


